none
        FILED IN                                                            COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                                    AUSTIN, TEXAS
                                                                           Transmitted 5/12/2015 12:52:01 PM
       May 12, 2015                            PD-0122-15                     Accepted 5/12/2015 1:00:37 PM
   ABELACOSTA, CLERK            CAUSE NO.                                                            CLERK

                         COURT OF CRIMINAL APPEALS OF TEXAS
                      COURT OF APPEALS CAUSE NO. 02-13-00537-CR
                             TRIAL COURT CAUSE NO. 1272720D


         ERIC D. STEVENSON                        §     IN THE COURT OF
                                                  §
         VS.                                      §     CRIMINAL APPEALS
                                                  §
         STATE                                    §     STATE OF TEXAS
                        MOTION FOR EXTENSION OF TIME TO FILE

                                     APPELLANT'S BRIEF

         TO THE HONORABLE JUDGES OF SAID COURT:

                   NOW COMES ERIC DWAYNE STEVENSON, the Appellant in the
         above-entitled and numbered cause, by and through his COUNSEL, and
         would move the Court to extend the time to file Appellant's Brief until July
         29,2015.
                                                 I.

                   The deadline for filing the brief is May 29, 2015. There has been no
         previous extensions of time to file the brief in this cause.
                                                 II.

                   The Petition for Discretionary Review was granted on April 29, 2015.
          Cause Number PD-0122-15. Appellant's brief is due on My 29, 2015.
          There have been no previous motions for extension of time filed.

                                                 III.

                   Appellate Counsel has been very busy during the last three months.
          Appellate Counsel was in ICU at Baylor Hospital in Waxahachie, Texas
          from January 1, 2015 until January 3, 2015 with a severe hemorrhage of the
          stomach. Even after release from the hospital, he was anemic for some time.
He was not able to return to work for several weeks, and then only part-time
for two more weeks. Therefore, Appellate Counsel has been playing catch
up.

      WHEREFORE, PREMISES CONSIDERED, the APPELLANT
respectfully prays that the Honorable Court grant this motion.



                                       RESPECTFULLY SUBMITTED,

                                        /s/ Scott Walker


                                        SCOTT WALKER
                                        Attorney for Appellant
                                        State Bar No. 24004972
                                        222 W. Exchange Ave.
                                        Fort Worth, Texas 76164
                                        Tel: (817) 455-4272
                                        Fax:(817)977-0163


                   CERTIFICATE OF CONFERENCE


     Appellate Counsel has conferred with Steve Conder, with the Tarrant
County District Attorney's Office, Appellate Department. Mr. Conder
stated that the State is not opposed to this motion.


                                        Scott Walker, Attorney for Appellant
                      CERTIFICATE OF SERVICE


      As Attorney of Record for Defendant, I do hereby Certify that a true
and correct copy of the above and foregoing document was this 11th day of
March, 2013, provided to the Attorney for the State by first class mail at the
Office of the Tarrant County District Attorney, 401 W. Belknap St., Fort
Worth, Texas 76196.



                                       Scott Walker, Attorney for Appellant
                                  ORDER


      On this           day of                         , 2015, came on to be
considered the Appellant's Motion For Extension of Time to file
Appellant's brief, and after consideration, it is the ORDER of this Court
that said motion be:


       ( ) GRANTED, and that the time for Appellant to file Appellant's
Petition for Review is hereby extended until the     day of
                 ,2015

      (   ) DENIED, to which ruling Appellant excepts.

      SIGNED this             day of                            , 2015.



                                       JUDGE PRESIDING